DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/15/2022, with respect to the rejection(s) of claim(s) 1-20 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 101, 112(a) and 112(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claim 1 and 15, recites the following limitation: 
“identify the fracture bone and the fracture line from the acquired medical image; after acquiring the medical image including the designation of the fracture site, calculate a spatial distribution exclusively within the fractured bone, the spatial distribution indicating bone quality of the fractured bone, and being calculated based on values of pixels within the fractured bone from the acquired medical image and weights given to the values of the pixels according to distances from the fracture line to the pixels, the bone quality being defined by fragility and/or hardness; and select a screw to be embedded in the fractured bone, based on the spatial distribution.”
Claim 16 recites, 
“identify the fracture bone and the fracture line from the X-ray image, after acquiring the X-ray image including the designation of the fracture site, calculate a spatial distribution exclusively within the fractured bone, the spatial distribution indicating bone quality of the fractured bone, and being calculated based on values of pixels within the fractured bone from the acquired X-ray image and weights given to the values of the pixels according to distances from the fracture line to the pixels, the bone quality being defined by fragility and/or hardness; and select a screw to be embedded in the fractured bone, based on the spatial distribution.”
The limitations above are directed to a mental process, which can be performed by the human mind. For example, any person skilled in the art could identify a fracture bone and locate a fracture line by merely looking at an image. Moreover, the claim encompasses calculating spatial distribution exclusively with the fracture bone, the spatial distribution indicating bone quality of the fractured bone. The scope of this limitation encompasses merely looking at the image and evaluating which areas are lighter or darker in color, which would be “based on values of pixels”, to assess the areas relative to hardness or fragility, and then “weigh” the values according to distance by mentally giving more weight to light or dark regions closer to/father from the fracture site. Furthermore, a user could merely think about what types of screws are better for harder or more fragile bones and/or manually use a look up table that compares bone quality to screw type. 
That is, other than reciting “processing circuitry configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing circuitry configured to” language, this claim encompass the user manually performing spatial distribution exclusively within the fractured bone base the spatial distribution indicating bone quality of the fractured bone, and being calculated based on values of pixels within the fractured bone from the acquired X-ray image and weights given to the values of the pixels according to distances from the fracture line to the pixels, the bone quality being defined by fragility and/or hardness; and select a screw to be embedded in the fractured bone, based on the spatial distribution. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1, 15, and 16 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “acquire a medical image”, as well as “acquire an X-ray image”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “processing circuitry”, which amounts to a generic computer component and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0071; “The processing circuitry 54 has an acquisition function of acquiring a fracture-site image from the image server 4 via a network, and performs image processing on the fracture-site image so as to select an appropriate plate and screws.” Ultimately, the Applicant’s describe improvement in the process of implementing the processing circuity to further determine a fracture site in an image and select an appropriate plate and screw, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B,
Claim 1, 15, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a processing circuitry” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the references below supports such a determination: 
Claim 1, 15, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a processing circuitry” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the references below supports such a determination: 
Dhruwdas (US 2017/0323443 A1, Foreign Priority Date 2015-01-20) discloses, 0088; “the input X-ray images can be acquired by the normal routine procedure of X-ray images with conventional single view imaging equipment”
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. It is noted that the dependent claims do not add significantly more to the limitations of claims 1, 15, and 16 and further do not recite significantly more or integrate the Mental Processes into practical application. 

Dependent Claims
	Claim 2, are directed to a look up table of screw associated with bone quality, with processing circuitry configured to select a screw based on the look up table. Further claim 2 can be performed by human by merely looking at a look up table that associates bone quality with screws. Thus the claim elements this claim does not integrate the abstract idea into practical application. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 3, recite further limitations that define the abstract idea. Designating a position where the screw is to be embedded, calculating a length of the fractured bone, and determining whether to embed a screw or not can all be done mentally or by hand. Thus, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 4, recite further limitations such as determine the bone quality of the fracture bone based on CT values. A user can determine the bone quality of the fracture bone by analyzing an image. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 5, further recite limitations on assessing the bone quality of fractured bone is Misch classification and select a screw based on the Misch classification. A user can look at the Misch classification table and then at an image of a bone and determine bone quality followed by selecting a screw. Therefore, this claim is directed to a mental process that can be performed by the human mind. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claims 6 and 7, further recite limitations directed to a table with fixing force for each type of screw. A user could look at a table with fixing force for each type of screw and select the screw to be embedded in the fracture bone. Therefore, this claim is directed to a mental process that can be performed by the human mind. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claims 8, 9 and 10, further recite limitations directed to the bone quality of a fracture bone by statistically processing pixels. The scope of this limitation encompasses merely looking at the image and evaluating which areas are lighter or darker in color, which would be “based on values of pixels”, to assess the areas relative to hardness or fragility, and then “weigh” the values according to quality by mentally giving more weight to light or dark regions. Furthermore, a user could merely think about what types of screws are better for harder or more fragile bones and/or manually use a look up table that compares bone quality to screw type. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claims 12-14, further recite limitations directed to a value of pressing force for fastening a screw. Other than reciting a display, this process could still be performed on a piece of paper. Accordingly, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 17 further recite limitations that limit the information on the image. A person skilled in the art could be given an image with fracture lines present. Accordingly, a person skilled in the art could mentally assign weights or significance of the pixels based on location of the lines in the image. Even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 18 further recite limitations the limit how the weight is stores. A person skilled in the art could receive weights written down or stored before the person thinks about how the weights affect the spatial distribution of bone quality. For instance, the darkest regions could mean the bone is dense or hard; whereas, the lightest regions could mean the bone is fragile. Accordingly, even in combination, the claim elements do not integrate into a practical application or amount to significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15, and 16 recite, “exclusively within the fractured bone…”. Proper written description support cannot be identified in the specification for “exclusively within the fracture bone…”. 
The specification does not appear to properly recite exclusively because there is no positive recitation of the word. Indeed, the specification teaches calculating spatial distribution in the bone; for instance, Page 22 lines 24-26 to page 23 lines 1-4; The fragility determining function 541 calculates spatial distribution indicating fragility degree of the bone on the basis of the Misch classification. For instance, the fragility determining function 541 calculates the spatial distribution by determining the fragility of the bone including the fracture site in the fracture-site image for each pixel of the bone. As well as on page 23 lines 16-19, "The biological index indicating bone fragility is not limited to the Misch classification. For instance, bone fragility may be determined on the basis of tendency of the CT values of the entirety of the inside of the bone.”; however, there is not explicit teaching of exclusively in the bone. 
The claim is applying exclusively in the claim language; however, one of skill or ordinary skill would not look at these factors in the claims and in the specification and be able to see that the applicant had possession of the invention at the time of filing. 
Furthermore, the mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). “Any negative limitation are exclusionary provision must have basis in the original disclosure. If alternative elements are positively recited in the speciation, they may be explicitly excluded in the claims. See in re Johnson, S58 F.2d 1008, 1019, 194 USPQ 187, 196 (COPA 1977)’. The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Specifically, claims 1, 15, and 16 recite, “weights given to the values of the pixels according to distances from the fracture line to the pixels”, which creates ambiguity. It is not clear whether multiple weights are given to each pixel or one weight to is given to each pixel. Clarity is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hum (American Journal of Applied Science 8 (1): 26-32, 2011, a copy of this reference has been
furnished with this Office action), applied in the previous office action, discloses a method of using Gray
Level Cooccurrence Matrix to analyze the texture of fracture by calculating features of homogeneity,
contact energy, and correlation. In doing so, Hum determines normal bone or fractured bone. The method
is configured to calculate boundaries of the bone by classifying pixels into clusters, through edge
detection and homogeneity. Hum fails to calculate weights given to the values of the pixels according to
distances from the fracture line to the pixels, as required by claims 1, 15, and 16.
Tajima (US 10765390 B2), applied in the office action mailed 11/20/2020, discloses, diagnosis of
a bone fracture of bone density that is associated with the purpose of diagnosis using a dual-energy X-ray
absorptiometry. Tajima teaches performing weighting such that the soft region of the body is further away from the edge that has smaller pixels values and calculates the average value. The edge calculated is not
seen as a fracture line, but merely the edge of the bone region of interest. This is not seen as weights
given to the values of the pixels according to the distances from the fracture line to the pixels, as required
by claims 1, 15, and 16.
The closest prior art of record, Mutchar (IOP Conf. Series: Journal of Physics: Conf. Series 978
(2018) 012043, a copy of this reference has been furnished with this Office action), discloses the edge
detection algorithm taught by Hum above, and calculates a scan line algorithm configured to implement
pixels of a bone region and assigned weights to pixels to generate a fracture line. However, this reference
has a post date, September 2018, which is after the effective filing date of application 16/007,294; and
therefore, cannot be used to reject claims 1, 15, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791